Citation Nr: 0309307	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  02-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than February 
20, 1996, for the assignment of a 60 percent evaluation for 
chronic lumbosacral strain with lumbar disc disease. 

2.  Entitlement to an effective date earlier than July 14, 
2001, for the assignment of a total disability rating for 
compensation purposes on the basis of 
individual unemployability.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel








INTRODUCTION

The veteran had active military service from August 1979 to 
August 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  A rating decision of 
October 2000 increased the evaluation for the veteran's back 
disorder from 40 percent to 60 percent, effective February 
20, 1996.  In a subsequent rating action in January 2002, the 
RO granted the veteran's claim for a total disability rating 
based on individual unemployability (TDIU), effective July 
14, 2001.  He appealed to the Board for earlier effective 
dates.

In his March 2002 substantive appeal (on VA Form 9), the 
veteran appears to raise the issue of entitlement to a rating 
higher than 60 percent for his service-connected lumbosacral 
strain with lumbar disc disease.  Subsequently, in a November 
2002 substantive appeal (also on VA Form 9), he contended 
that his TDIU should be considered permanent.  In essence, 
then, he has raised an issue regarding the permanency of the 
TDIU.  But since these additional issues have not yet been 
developed and adjudicated by the RO, and are not inextricably 
intertwined with the issues on appeal, they are referred to 
the RO for appropriate development and consideration.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  




FINDINGS OF FACT

1.  The VA has fulfilled its duties to notify and assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.  

2.  By a rating action in October 1983, the RO granted 
service connection for low back pain and assigned a 
noncompensable evaluation, effective from August 7, 1982.  A 
notice of disagreement (NOD) to that decision was received in 
December 1983 and a statement of the case (SOC) was issued in 
February 1984; however, no substantive appeal (VA Form 9, 
etc.) was received from the veteran.  Therefore, that 
decision became final and binding on him based on the 
evidence then of record.

3.  In May 1994, the veteran filed a claim for a higher 
rating for his 
service-connected low back disorder, suggesting an increase 
in the severity of the impairment resulting therefrom.  

4.  By a rating action of August 1994, the RO increased the 
evaluation for the veteran's back disorder from 0 percent to 
20 percent, effective May 23, 1994.  A timely NOD was 
received in August 1994 and an SOC was issued in 
September 1994, but a timely substantive appeal (VA Form 9, 
etc.) again was not filed; the August 1994 rating decision, 
therefore, also became final and binding.  

5.  A statement in support of claim (VA Form 21-4138) was 
received on February 20, 1996, wherein the veteran requested 
an increased rating for his low back disorder; he maintained 
that his condition was consistent with a herniated disc and 
that his condition had caused difficulty in his ability to 
maintain employment.  

6.  A rating action dated in February 1997 granted a higher 
evaluation for the chronic lumbosacral strain, increasing the 
evaluation from 20 percent to 40 percent, effective February 
20, 1996.  

7.  In a private medical statement, dated in June 1997, Dr. 
J. J. Bowden stated that an MRI study revealed that the 
veteran was suffering from a bulging disc and degenerative 
joint disease of the lumbar spine at L4-L5.  Attached to the 
medical statement was an MRI report dated May 2, 1997, which 
found disc degeneration and a bulging disc at L4-L5.  

8.  In October 2000, pursuant to a Board decision, the RO 
increased the evaluation for the veteran's service-connected 
back disability (recharacterized as lumbosacral stain with 
lumbar disc disease) from 40 percent to 60 percent disabling, 
effective from February 20, 1996.  

9.  Prior to February 20, 1996, the veteran's service-
connected low back disorder did not approximate pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, and little intermittent relief.  

10.  The veteran's informal claim for a TDIU is considered to 
have been reasonably raised as of February 20, 1996; however, 
it is not factually ascertainable within the year preceding 
the claim that he was unable to secure or follow 
substantially gainful employment due to his service-connected 
back disability.  

11.  Submitted in support of the veteran's claim was a 
private medical statement dated November 13, 1998, from a 
physician who stated that the veteran was suffering from post 
traumatic L4-L5 disc bulging, and that the veteran was 
totally disabled from work due to his service-connected 
disorder.  

12.  Evidence in the claims file is evenly balanced showing 
an increase in the veteran's degeneration and bulging disc 
disease of the lumbar spine rendering him unemployable due to 
this service-connected lumbar spine disability as of 
November 13, 1998.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for an effective date 
prior to February 20, 1996, for a 60 percent evaluation for 
chronic lumbosacral strain with lumbar disc disease.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5293 (2002).  

2.  The criteria have been meet for an effective date of 
November 13, 1998, but no earlier, for the assignment of a 
TDIU. 38 U.S.C.A. §§ 1155, 5107, 5110(a), (b)(2) (West 2002); 
38 C.F.R. §§ 3.1(p), 3.155, 3.160, 3.340, 3.341, 3.400, 4.16, 
4.71a, Diagnostic Code 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  



The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  For example, 
the discussions in the October 2000 rating decision, the 
January 2002 rating decision, the March 2002 statement of the 
case, and the November 2002 statement of the case informed 
the veteran of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  Additionally, a November 2001 
letter from the RO informed the veteran of the enactment of 
the VCAA; VA's duty to notify; VA's duty to assist in 
obtaining evidence; what the evidence must show for 
entitlement; when and where to send pertinent information; 
what VA has done to assist the claims; and how to contact VA 
for additional assistance.  Specifically, the RO informed him 
that it would obtain any VA or other Federal records that he 
identified.  The RO also told him that if there were private 
medical records, he needed to fill out a VA Form 21-4192, 
Request for Employment Information in Connection with claim 
for disability benefits, so that VA could obtain those 
records.  

Those documents listed above, especially when considered 
collectively, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The RO also apprised the veteran of the 
applicable laws and regulations in the statement of the case 
and supplemental statement of the case.  And the basic 
requirements for establishing his entitlement to an earlier 
effective date for the assignment of a higher rating for his 
back disorder and a TDIU have remained unchanged-despite the 
change in the law with respect to the preliminary duties to 
notify and assist.  The Board finds, then, that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was provided a VA examination in 
conjunction with his claim for a higher rating.  The Board 
has obtained the report of that examination.  Additionally, 
the RO attempted to obtain all relevant evidence identified 
by the veteran as to his service-connected disability.  The 
Board is not aware of any relevant evidence that has not been 
obtained.  

The Schedule for Rating Disabilities under DC 5293 were 
revised during the pendency of this appeal, effective 
September 23, 2002. See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (to be codified at 38 C.F.R. § 4.71a, DC 5293).  The 
Board notes that VA's failure to provide notice of this 
change in the rating criteria does not prejudice the 
veteran's increased rating claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The revised criteria under DC 
5293, like the prior criteria, provides for no more than the 
currently assigned 60 percent evaluation and references other 
rating considerations that were previously in effect, such as 
consideration of the Combined Rating Table and separate 
ratings.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, no further assistance 
to the veteran with the development of evidence is required 
for this claim.  


II.  Factual Background

By a rating action in October 1983, service connection was 
granted for low back pain, and a noncompensable evaluation 
was assigned, effective from August 7, 1982.  The RO based 
its determination on clinical findings of onset of low back 
problems during the veteran's active military service.  Also 
considered was a VA medical certificate dated in October 
1982, indicating that the veteran was seen for complaints of 
inability to sleep due to severe low back pain; he stated 
that the pain was aggravated by sitting, walking or lying in 
a supine position.  An examination revealed lumbosacral 
muscle spasm.  The pertinent diagnosis was lumbosacral muscle 
spasm.  Also considered was the clinical evidence from 
VA medical examination in February 1983.  At that time, the 
veteran reported frequent pain in the lower back, which 
caused difficulty walking and running; he also reported 
radiating pain in the thighs.  Objective findings on 
examination included pain and soreness over the paravertebral 
area of the thoracolumbar spine.  X-ray studies were 
unremarkable, except for a spina bifida occulta at the 
L5-S1 level; the lumbar disc spaces were preserved.  

In May 1994, the veteran requested an increased rating for 
his service-connected low back disability.  Submitted in 
support of his claim was a private treatment report from Dr. 
Wesley Collier, dated in June 1994, indicating that the 
veteran was presently under his care.  Dr. Collier reported 
that a recent magnetic resonance imaging (MRI) revealed L5-S1 
dessication and a bulging disc at L4-5 indenting the thecal 
sac as well as degeneration.  The pertinent diagnoses were 
chronic lumbar radiculopathy and chronic low back pain 
syndrome.  On the occasion of a VA examination in July 1994, 
the veteran complained of severe low back pain, with frequent 
muscle spasms in the lower back area.  He also reported 
radiation of pain into the left leg as well as occasional 
numbness in the left leg.  The veteran noted increased pain 
with lifting, prolonged standing, and in cold weather.  
Examination revealed paraspinal tenderness at the L1-S1, with 
mild paraspinal muscle spasm.  Painless range of motion was 
30 degrees of forward flexion, 10 degrees backward extension, 
10 degrees right and left lateral flexion, and 20 degrees 
rotation.  X-ray study showed very minimal rotatory scoliosis 
of the lumbar spine.  The pertinent diagnosis was lumbosacral 
strain with paraspinal muscle spasm and decreased range of 
motion.  

By a rating action of August 1994, the RO increased the 
evaluation for the veteran's back disorder from 0 percent to 
20 percent, effective May 23, 1994.  A timely NOD was 
received in August 1994 and an SOC was issued in September 
1994, but a timely substantive appeal was not filed; the 
August 1994 rating decision, therefore, became final.  

A statement in support of claim (VA Form 21-4138) was 
received on February 20, 1996, wherein the veteran requested 
an increased rating for his low back disorder; he maintained 
that his condition was consistent with a herniated disc and 
that his condition has caused difficulty in his ability to 
maintain employment.  

The veteran was afforded a VA compensation examination in 
September 1996, at which time he indicated that his back pain 
had become progressively worse and, over the past year, had 
begun to radiate into the lower extremities, the left leg 
worse than the right.  The veteran reported that his back 
pain was aggravated by bending, lifting, prolonged sitting 
and standing; he also noted that cold and damp weather caused 
increased pain.  Examination revealed mild paraspinal 
tenderness, and mild paraspinal muscle spasm from L1-S2 of 
the lumbosacral musculature.  Range of motion was limited by 
pain; straight leg raising was positive at 30 degrees, 
bilaterally.  X-ray study revealed scoliosis convexed to the 
left, and there was a partially sacralized L6 vertebral body 
to the right with a spina bifida occulta at that level.  The 
pertinent diagnoses were chronic, recurrent lumbosacral 
strain with radicular pain extending into the legs, worse on 
the left.  

Private treatment reports dated from May 1997 to June 1997 
show that the veteran continued to receive clinical 
evaluation and treatment for complaints of low back pain, as 
well as clinical findings and treatment for a bulging disc.  
Among these records was the report of an MRI study of the 
lumbar spine, conducted in May 1997, which reported findings 
of disc degeneration and a bulging disc at the L4-L5 that 
were unchanged since June 9, 1994.  In June 1997, the veteran 
underwent a posterior lumbar spinal joint radiofluoroscopic 
steroid block for pain relief.  

The veteran was afforded a spine examination in September 
1997, at which time he complained of low back pain which 
radiates into the lower extremities.  Examination revealed 
mild paraspinal tenderness.  The veteran was unable to raise 
his legs straighter than 10 degrees.  X-ray study of the 
lumbar spine revealed an 
S-shaped scoliosis with transitional L6 vertebral body, 
sacralized on the right side with associated spina bifida 
occulta.  The pertinent diagnoses were chronic, recurrent 
lumbosacral train; and discogenic disease of the lumbosacral 
spine with marked decrease range of motion and pain radiating 
into both leg.  Another VA examination was conducted in 
September 1997, which reported findings of intervertebral 
disc disease of the lumbar spine and lumbosacral strain.  The 
examiner stated that the present was that the veteran's 
present disc disease was a separate and distinct entity and 
not related to any incident in the service nor would it be 
causally related to lumbosacral strain.  

At his personal hearing in October 1998, the veteran 
reiterated the history of his inservice back injury.  He 
stated that, following his discharge from service, he 
experienced constant pain and suffering as a result of his 
back pain.  The veteran testified that his back injury has 
progressed to the point where his activity level has 
diminished to less than 50 percent.  The veteran indicated 
that he recently underwent a spine block in an attempt to 
alleviate the pain.  The veteran also testified that he has 
been unable to maintain consistent employment over the past 
seven years as a result of his back disorder.  The veteran 
indicated that he was unable to be physically active with his 
two sons; he noted that his back injury has also affected his 
relationship with his wife.  

Received in February 1999 was a medical statement from Dr. 
John J. Bowden, dated in November 1998, wherein he indicated 
that the veteran was under his care for service related 
injuries.  He noted that the veteran experienced pain and 
spasm at L3-S5.  Dr. Bowden also reported the findings of the 
May 1997 MRI study, previously reported above.  The pertinent 
diagnosis was post traumatic L4-L5 disc bulging.  Dr. Bowden 
stated that it was his professional opinion that the veteran 
was totally disabled from work related duties.  

A VA neurological evaluation, conducted in April 1999, was 
found to be normal.  However, the examiner indicated that, 
upon reviewing the veteran's claims folder, the veteran's low 
back pain was related to his spina bifida occulta.  Another 
VA examination was conducted in May 1999, following which the 
examiner stated that the initial injury probably set off the 
difficulty with his lumbar spine.  He stated that the current 
situation had all of the appearances of a herniated disk with 
some disorder involving the peripheral nerves.  The examiner 
indicated that he was convinced that there was a relationship 
between the veteran's initial injury and his current problem, 
which was a probable herniated disk, lower lumbar, with left 
sciatica.  In a note at the bottom of the April 1999 
examination, dated in September 1999, the VA examiner 
explained that there was no discrepancy in his findings and 
the May 1999 VA examination; he stated the fact that someone 
had a herniated disc does not imply that something has to be 
abnormal in the neurological examination.  He recommended 
that the veteran undergo an MRI of the lumbosacral spine.  An 
MRI, conducted in December 1999, revealed disc bulging at L4-
5 and L5-S1 with mild central disc protrusion at L4-5; mild 
degenerative changes were also seen.  

Following a VA examination and review of the claims folder in 
March 2000, the VA examiner who conducted the May and 
September 1999 examinations stated that the tests and past 
MRIs did not reveal a major herniation or nerve root 
displacement at the foramenon, but there was indication of 
change at the L4-5 level, which could have been initiated at 
the time of the service injury.  Based on that opinion, the 
veteran's diagnosis was changed to lumbosacral strain with 
degeneration and bulging disc at L4-5.  

On further VA examination by the same VA examiner in April 
2000, it was noted that the veteran walked with a marked limp 
and used a self-constructed cane to maintain an upright 
position.  He had no urinary problem, although he had 
difficulty in the past.  He now had a problem with stool but 
was in the process of being treated for that.  He had no sex 
life.  He had radiation of pain over the sciatic distribution 
in the left leg. He used a cane on the left side.  Undressing 
for the examination was a major undertaking.  Following a 
thorough examination of the veteran, the examiner stated that 
the veteran's clinical picture was a "real enigma."  There 
was no doubt that he had some deep overlay but there was some 
definite findings, especially the loss of right knee jerk, 
limitation of motion, positioning of the lumbar spine, and 
reaction to SLR.  The examiner noted that although the 
initial X-rays and MRI indicated six lumbar type vertebrae, 
all printed reports referred to only five lumbar- type 
vertebrae.  

In May 2000, the same VA examiner noted the results of prior 
VA examinations, including the ranges of motion reported in 
May and September 1999 and April 2000, and commented that 
since the ranges of motion were within the same range, he 
could not say that the motion was weakened to any extent.  
Since the ranges of motion were within a fairly equal limit, 
the veteran's situation was static.  It was apparent that an 
attempt at increased motion would increase the pain.  There 
did not appear to be any incoordination within the recorded 
motions and the examiner could not predict any limitation of 
motion greater than those already recorded.  One of the major 
findings of concern was the loss of right knee jerk, 
indicating some disturbance in the lower lumbar area.  

A formal claim for TDIU (VA Form 21-8940) was received by the 
RO on October 2, 2001.  The veteran indicated that he last 
worked full time in October 1995.  He indicated that he 
subsequently worked from June 1998 through January 2000, 
during which time he worked 5 to 10 hours per week and earned 
approximately $900 per month; he also worked approximately 5 
hours per week from January to June 2001, during which time 
he earned $500 per month.  Received in December 2001 was VA 
Form 21-4192, indicating that the veteran worked as a 
consultant and earned $9800 during the 12 months preceeding 
the last date of employment, which was reported to be July 
13, 2001.  


III.  Governing Laws, Regulations, and Legal Analysis

Generally, the effective date for an increase in disability 
compensation, including as a result of a TDIU, shall be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  There is, however, an exception allowing for the 
earliest date that it is factually ascertainable that an 
increase in disability occurred, if the claim is received 
within 1 year from that date; otherwise, the date of receipt 
of the claim is the earliest possible effective date.  38 
C.F.R. §§ 3.400(o)(1), (o)(2) (2002); see also Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997); Wood v. Derwinski, 
1 Vet. App. 367 (1991).

The United States Court of Appeals for Veterans Claim (Court) 
has found that 38 U.S.C. A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  Id.  In these cases, the Board 
must determine under the evidence of record the earliest date 
that the increased rating was ascertainable.  Hazan v. Gober, 
10 Vet. App. 511, 521-22 (1997).  

However, in the regulations, "claim" and "application" are 
considered equivalent and are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  

Any communication or actions, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2002).  

Under 38 C.F.R. § 3.155(a), the submission of certain medical 
records may constitute an "informal claim" for an increase in 
disability compensation.  In addition, 38 C.F.R. 
§ 3.157(b)(1) specifies that where, as here, an appellant's 
formal claim for compensation already has been allowed, 
receipt of, among other things, a VA report of examination 
will be accepted as an informal claim filed on the date of 
the examination.  

The applicable statutory and regulatory provisions require 
that the Board look to all communications in the file that 
may be interpreted as applications or claims, formal and 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129 (1992); Servello v. Derwinski, 3 Vet. App. 196 
(1992).  

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.  



A.  Entitlement to an Effective Date Earlier than February 
20, 1996, for the Evaluation of 60 Percent for the 
Lumbosacral Strain with Lumbar Disc Disease

The veteran essentially contends that the effective date for 
an increased rating for disability associated with his lumbar 
disc disease should be in 1982, the date of his initial claim 
for service connection; he maintains that his back has been 
manifested by severe pain and spasm since that time.  

As discussed above, the veteran was granted service 
connection for low back pain by the RO's October 1983 rating 
decision.  Initially, the associated disability was rated 
zero percent disabling, effective from the date of the 
veteran's discharge from military service in August 1982.  
While an NOD to that decision was received in December 1983 
and an SOC was issued in February 1984, no substantive appeal 
was received from the veteran.  Therefore, that decision 
became final.  The veteran's subsequent claim for an 
increased rating for his back disorder was received in May 
1994.  Based on the report of a VA examination conducted in 
July 1994, the RO increased the evaluation for the back 
disorder from 0 percent to 20 percent, effective May 23, 
1994.  Once again, while an NOD to that decision was timely 
filed, and an SOC was issued, no substantive appeal was 
received from the veteran.  Therefore, that decision also 
became final.  

The rating for the veteran's back disability was increased 
from 40 percent to 60 percent under DC 5293 effective from 
February 20, 1996, by an October 2000 rating decision, 
pursuant to a September 2000 Board decision.  The 40 percent 
rating had been assigned by the RO effective from February 
20, 1996, the date of the claim for an increased rating, by 
way of a February 1997 rating decision.  

DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is warranted when this disorder is 
mild. A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  

As already noted above, the rating action of October 2000 
assigned an evaluation of 60 percent for the veteran's 
service-connected back disorder, effective from February 20, 
1996, the date of his reopened claim for an increased rating.  
In so doing, it was determined that the veteran's disability 
was currently manifested by symptoms reflecting pronounced 
lumbar disc disease; it was further noted that the veteran 
had continuously prosecuted his claim since February 20, 
1996, and the currently symptomatology has essentially been 
demonstrated since that date.  A review of the evidence dated 
and received prior to February 20, 1996, none of this 
evidence demonstrated the "pronounced" disability due to 
intervertebral disc syndrome required for a 60 percent rating 
under DC 5293.  The veteran's symptoms in September 1996 
included pain of increased severity with radiculopathy into 
the right leg and numbness in both legs.  There was muscle 
spasm from L1-S2, and straight leg raising was positive at 30 
percent, bilaterally.  Moreover, a private MRI scan in May 
1997 revealed disc degeneration and disc bulging at L4-5.  
The record reflects that he underwent a posterior lumbar 
spinal joint radiofluoroscopic steroid block in June 1997.  
Such symptomatology was not reported prior to February 20, 
1996.  

The record shows that the requisite criteria for the 
assignment of a 60 percent rating, were not initially met 
until late 1996.  38 C.F.R. § 3.400(o)(2).  The law and 
regulations specify that effective dates for increased rating 
should be the later of the (1) date which the facts establish 
the increase occurred or (2) the date of the original claim 
for increase.  Accordingly, as it was not factually 
ascertainable prior to February 20, 1996, that the criteria 
for a 60 percent under DC 5293 were met, and no document can 
be construed as a claim for increase prior to February 20, 
1996, entitlement to an earlier effective date for the 60 
percent rating for the 
service-connected back disability cannot be assigned.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but does not find the evidence is approximately balanced such 
as to warrant its application.  38 U.S.C.A. § 5107(b).  

B.  Entitlement to an Effective Date Earlier than July 14, 
2001, for the TDIU

In the present case, the veteran representative has indicated 
that the effective date for TDIU should be closer to the date 
of his initial claim for service connection in August 1982.  
The Board disagrees.  The October 1982 claim for service 
connection did not evidence "a belief" by the veteran that he 
was entitled to total disability benefits by virtue of 
unemployability.  See 38 C.F.R. § 3.1(p) (1999).  Therefore, 
it does not satisfy the requirements for an informal claim 
for TDIU.  

A statement in support of claim (VA Form 21-4138) was 
received on February 20, 1996, wherein the veteran requested 
an increased rating for his low back disorder; he maintained 
that his condition was consistent with a herniated disc and 
that his condition has caused difficulty in his ability to 
maintain employment.  Accordingly, the Board finds that the 
February 20, 1996 statement represents an informal claim for 
TDIU benefits.  See 38 C.F.R. § 3.155.  The applicable 
statutory and regulatory provisions require that VA look to 
all communications from the veteran which may be interpreted 
as applications or claims, formal and informal, for benefits.  
In particular, VA is required to identify and act on informal 
claims for benefits.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.1(p), 3.400, 3.155(a).  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  

Thereafter, the RO responded appropriately by forwarding VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, which he returned 
within one year.  On his application, received in October 
2001, the veteran reported he last worked full time in 
October 1995; he stopped working as a result of severe pain 
caused by his service-connected back disorder.  He indicated 
that he had worked a few hours per week from June 1998 to 
January 2000, and from January 2001 to July 2001.  The Board 
finds that the date of receipt of the informal claim, i.e. 
February 20, 1996, is the date of the veteran's claim of 
entitlement to TDIU benefits as there is no earlier evidence 
of record that could be considered as a claim, either formal 
or informal, for TDIU benefits.  See 38 C.F.R. § 3.155(a) 
(Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.)

In determining that February 20, 1996, is the appropriate 
date of claim, the Board has considered VA medical reports 
dated prior to February 20, 1996.  The Board finds that none 
of the VA treatment records constitute an "informal claim" 
for TDIU benefits, as they do not identify a benefit sought 
with regard to that claim.  Similarly, these records do not 
indicate that the veteran felt as though he was totally 
disabled due to his service-connected disabilities.  
Therefore, the Board finds that the VA outpatient treatment 
records do not constitute an informal claim.  

Having determined that February 20, 1996, is the date of 
receipt of the veteran's claim for TDIU benefits, it is now 
incumbent on the Board to ascertain the "date entitlement 
arose."  38 C.F.R. § 3.400(o)(1).  The Board notes that the 
pertinent regulations provide for an effective date prior to 
the date that the claim for TDIU benefits was received, if 
evidence dated within one year prior to the date of receipt 
shows that an award of such compensation is warranted; in 
such instances, the date of such evidence, and not the date 
of receipt, is the appropriate effective date.  

After a review of the evidence, the Board finds that November 
13, 1998, is the date earliest date as of which it is 
factually ascertainable that the veteran was entitled to TDIU 
benefits.  In a medical statement dated November 13, 1998, 
Dr. Bowden indicated that the current diagnosis was post 
traumatic L4-L5 disc bulging.  Dr. Bowden also stated that it 
was his professional opinion that the veteran was totally 
disabled from work related duties.  In light of the 
aforementioned evidence, the Board concludes that the 
veteran's service-connected low back disability, 
when evaluated in association with his educational and 
occupational history, precludes substantially gainful 
employment.  The medical evidence shows that the veteran's 
condition has progressively deteriorated and that he suffers 
from a marked impairment of function.  The Board finds that 
the veteran's testimony in 1998 regarding his inability to 
sit, stand, or walk for prolonged periods is credible.  
The substantial treatment records and objective medical 
findings support the conclusion that the veteran suffers from 
constant pain and severe limitation of motion.  

In this regard, the Board finds that there is as approximate 
balance in the evidence for and the evidence against, a 
finding that the veteran was unemployable to due to service 
connected back disorder on November 13, 1998.  Accordingly, 
the Board finds that, giving the veteran the benefit of the 
doubt, the criteria for TDIU benefits were met on November 
13, 1998.  Pursuant to the above findings, the Board finds 
that November 13, 1998, is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred.  This date is later than the date of receipt of the 
veteran's claim (i.e., February 20, 1996).  Accordingly, the 
Board finds that the criteria for entitlement to TDIU 
benefits effective November 13, 1998, are met; to this 
extent, the veteran's claim is granted.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2002).  


ORDER

An effective date prior to February 20, 1996, for the 
assignment of a 60 percent disability evaluation for chronic 
lumbosacral strain with disc degeneration and bulging disc, 
is denied.  

An earlier effective date of November 13, 1998, for the 
assignment of the TDIU is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.  





	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

